Citation Nr: 1723511	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  13-18 627A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a disability rating higher than 10 percent for the service-connected scars that are the residuals of a head injury (skull fracture) and Baha implant. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The Veteran appellant had active service in the United States Navy from December 1974 to December 1978.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California that, in part, denied the appellant a disability evaluation in excess of 10 percent for the residual scarring from his service-connected head injury.

The Board remanded the case for additional development in June 2015.  The case has now been returned to the Board.

The Board notes that, in a June 2016 rating decision, the Veteran's claims of entitlement to service connection for chronic obstructive pulmonary disease (COPD) and sleep apnea were denied.  The Veteran filed a notice of disagreement (NOD) on November 30, 2016; he also submitted additional information about his claims at that time.  

When a timely NOD is filed, VA must examine the claim and determine whether additional review or development is warranted.  38 C.F.R. § 19.26(a).  Accordingly, in order to afford the RO an opportunity to proceed with its initial action on the Veteran's November 2016 NOD as set forth in 38 C.F.R. § 19.26(a), any action by the Board pursuant to the ruling of the United States Court of Appeals for Veterans Claims in Manlincon v. West, 12 Vet. App. 238 (1999), would be premature at this time. 

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case must take into account the existence of this electronic record. 


FINDING OF FACT

In November 2015, the Veteran withdrew his appeal as to the issue of entitlement to an increased evaluation for the service-connected scars that are the residuals of a head injury (skull fracture) and Baha implant.


CONCLUSION OF LAW

The criteria for withdrawal by the Veteran of his Substantive Appeal on the issue of entitlement to a disability rating higher than 10 percent for the service-connected scars that are the residuals of a head injury (skull fracture) and Baha implant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally the Board's jurisdiction is predicated upon an appeal having been filed on an issue in controversy.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101.  An appeal consists of a timely filed notice of disagreement (NOD) in writing, and, after a Statement of the Case (SOC) has been furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 7105, 38 C.F.R. § 21.200.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(c).

In November 2015, the Veteran submitted a written statement in which he notified the RO that he was withdrawing his claim for a disability rating higher than 10 percent for the service-connected scars that are the residuals of a head injury (skull fracture) and Baha implant.  Therefore, the Veteran's appeal for the issue of entitlement to a disability rating higher than 10 percent for the service-connected scars that are the residuals of a head injury (skull fracture) and Baha implant is withdrawn.  See 38 C.F.R. § 20.204.

As the Veteran has withdrawn his appeal as to the issue of entitlement to a disability rating higher than 10 percent for the service-connected scars that are the residuals of a head injury (skull fracture) and Baha implant, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the Veteran's appeal as to that claim.  Therefore, the issue of entitlement to a disability rating higher than 10 percent for the service-connected scars that are the residuals of a head injury (skull fracture) and Baha implant is dismissed, without prejudice.


ORDER

The Veteran's appeal as to the issue of entitlement to a disability rating higher than 10 percent for the service-connected scars that are the residuals of a head injury (skull fracture) and Baha implant is dismissed.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


